Appeal from a judgment of the Cattaraugus County Court (Larry M. Himelein, J.), rendered January 20, 2004. The judgment convicted defendant, upon her plea of guilty, of manslaughter in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting *747her, upon her plea of guilty, of manslaughter in the second degree (Penal Law § 125.15 [1]). The waiver by defendant of the right to appeal encompasses her challenges to the denial of her suppression motion, the factual sufficiency of her plea allocution, and the severity of the sentence (see generally People v Hidalgo, 91 NY2d 733, 737 [1998]; People v Fifield, 24 AD3d 1221 [2005]; People v Ball, 20 AD3d 925 [2005], lv denied 5 NY3d 850 [2005]). In any event, with respect to the alleged factual insufficiency of the plea allocution, it is well settled that “an Alford plea [see North Carolina v Alford, 400 US 25 (1970)] does not involve a recitation of guilt” (People v Alexander, 97 NY2d 482, 487 [2002]). Here, the record establishes that defendant’s Alford plea was “the product of a voluntary and rational choice, and the record before the court contains strong evidence of actual guilt” (Matter of Silmon v Travis, 95 NY2d 470, 475 [2000]). Present—Hurlbutt, J.P., Scudder, Gorski, Green and Hayes, JJ.